Citation Nr: 1745902	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  10-04 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disease or injury and as due to in-service herbicide exposure.


ORDER

Service connection for hypertension, secondary to service-connected diabetes mellitus, type II is granted.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently diagnosed hypertension is etiologically related to service-connected diabetes mellitus, type II.





CONCLUSION OF LAW

The criteria to establish service connection for hypertension are approximated.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from April 1968 to March 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the claim is now with the St. Louis, Missouri RO.  The Veteran's claim was remanded by the Board in August 2014 and April 2016.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Furthermore, given the favorable outcome in this decision that represents a full grant of the issues on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran seeks service connection for hypertension, which he asserts is etiologically related to service-connected diabetes mellitus, type II.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).
The Veteran is currently service connected for: (1) proliferative diabetic retinopathy, diabetic macular edema of the left eye, vitreous/macular hemorrhage and diabetic tractional retina detachment; (2) diabetic neuropathy; (3) diabetes mellitus type II with erectile dysfunction; (4) peripheral neuropathy, left upper extremity; (5) peripheral neuropathy, right upper extremity; (6) peripheral neuropathy, left lower extremity; (7) peripheral neuropathy, right lower extremity; (8) diabetic dermotopathy.

As an initial matter, the Board finds that the Veteran has currently diagnosed hypertension.  The June 2016 VA examiner diagnosed the Veteran with hypertension and noted the date of diagnosis for the condition was 1972.

The Board notes that during the course of the appeal, the Veteran underwent multiple VA examinations that were found inadequate to address the various theories of entitlement.  The most recent VA examination in June 2016 failed to provide adequate rationale for its findings.

In May 2017, the Board of Veterans' Appeals (Board) determined that a medical opinion from an endocrinologist would assist in resolving the issue on appeal.  An initial medical opinion was obtained in June 2017 and then an addendum opinion was from the same physician in September 2017.

After review of the available medical records, the VA endocrinologist first determined that it was less likely than not that the Veteran's hypertension was directly caused by his military service, to include exposure to herbicides.  The VA endocrinologist then determined that the Veteran's hypertension was less likely than not caused by the service-connected diabetes mellitus, type II.

However, the VA endocrinologist determined that the Veteran's hypertension was more likely than not aggravated by the service-connected diabetes mellitus, type II.  He supported this opinion by citing to treatise evidence in the claims file, including an article entitled "Blood Pressure and Diabetes."  The VA endocrinologist further stated it was a generally accepted medical principle that diabetes mellitus and its complication can aggravate hypertension.  The endocrinologist provided an addendum opinion to further discuss the baseline of the condition and specified that any aggravation of the condition between 1972 and 1987 was less likely related to the diabetes but aggravation after 1987 and definitely after 1992 was likely to be from the diabetes.  

As noted, the Veteran underwent multiple VA examination, most recently in January 2009, August 2012, October 2014, and June 2016.  The Board has previously found all of those examinations were inadequate for various reasons.  Therefore, the Board finds the June 2017 opinion and September 2017 addendum from the VA endocrinologist more probative than the previous examinations.  The September 2017 addendum reflects a thorough review of the claims file, medical evidence, treatise evidence submitted by the Veteran, and additional medical research conducted by the VA endocrinologist.  As such, the Board finds the September 2017 addendum adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), Stegall v. West, 11 Vet. App. 268 (1998).

The Board therefore finds that the evidence is at least in equipoise on the question of whether currently bilateral hip disabilities are related to the Veteran's service-connected lumbar spine disability.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met. 
38 U.S.C.A. § 5107 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	C. Teague, Associate Counsel

Copy mailed to: Disabled American Veterans


Department of Veterans Affairs


